
	
		II
		109th CONGRESS
		2d Session
		S. 3786
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To reauthorize and improve the Small Business Act and the
		  Small Business Investment Act of 1958, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Information Security
			 Act of 2006.
		2.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 small business concern has the meaning given the term in section 3
			 of the Small Business Act (15 U.S.C. 632); and
			(3)the term
			 task force means the task force established under section
			 3(a).
			3.Information
			 Security Task Force
			(a)EstablishmentThe
			 Administrator shall establish a task force, to be known as the Small Business
			 Information Security Task Force, to address the information technology security
			 needs of small business concerns.
			(b)DutiesThe
			 task force shall—
				(1)identify—
					(A)the information
			 technology security needs of small business concerns; and
					(B)the programs and
			 services of the Administration, and of the Federal Government as a whole, that
			 serve those needs;
					(2)assess the extent
			 to which those programs and services serve those needs;
				(3)make
			 recommendations to the Administrator on how to more effectively serve those
			 needs;
				(4)promote those
			 programs and services; and
				(5)inform and educate
			 with respect to those needs and those programs and services.
				(c)Internet portal
			 recommendationsThe task force shall make recommendations to the
			 Administrator on the establishment of an Internet portal to be used by the
			 Administration to receive and dispense information and resources with respect
			 to the needs identified under subsection (a)(1)(A) and the programs and
			 services identified under subsection (a)(1)(B). As part of the recommendations,
			 the task force shall identify the Internet sites of appropriate programs,
			 services, and organizations, both public and private, to which the Internet
			 portal should link.
			(d)Existing
			 materialsThe task force shall organize and distribute existing
			 materials that inform and educate with respect to the needs identified under
			 subsection (a)(1)(A) and the programs and services identified under subsection
			 (a)(1)(B).
			(e)Coordination
			 with public and private sectorIn carrying out its
			 responsibilities under this section, the task force shall coordinate with, and
			 may accept materials and assistance as it deems appropriate from—
				(1)any subordinate
			 officer of the Administrator;
				(2)any organization authorized by the Small
			 Business Act to provide assistance and advice to small business
			 concerns;
				(3)other Federal agencies, their officers, or
			 employees; and
				(4)any other organization, entity, or person
			 not set forth in paragraphs (1), (2), or (3).
				(f)Chair and
			 vice-chairThe task force shall have—
				(1)a
			 Chair, appointed by the Administrator; and
				(2)a Vice-Chair, appointed by the
			 Administrator, in consultation with appropriate nongovernmental organizations,
			 entities, or persons.
				(g)Members
				(1)Chair and
			 vice-chairThe Chair and the Vice-Chair shall serve as members of
			 the task force.
				(2)Additional
			 members
					(A)In
			 generalThe task force shall have additional members, each of
			 whom shall be appointed by the Chair, with the approval of the
			 Administrator.
					(B)Number of
			 membersThe number of additional members shall be determined by
			 the Chair, in consultation with the Administrator, except that—
						(i)the
			 additional members shall include, for each of the groups specified in paragraph
			 (3), at least 1 member appointed from within that group; and
						(ii)the
			 number of additional members shall not exceed 13.
						(3)Groups
			 representedThe groups referred to in paragraph (2)(B)
			 are—
					(A)subject matter experts;
					(B)users of information technologies within
			 small business concerns;
					(C)vendors of information technologies to
			 small business concerns;
					(D)academics with expertise in the use of
			 information technologies to support business;
					(E)small business trade associations;
			 and
					(F)Federal, State, or local agencies engaged
			 in securing cyber space.
					(h)Meetings
				(1)FrequencyThe
			 task force shall meet at least 2 times per year, and more frequently if
			 necessary to perform its duties.
				(2)QuorumA
			 majority of the members of the task force shall constitute a quorum.
				(3)LocationThe
			 Administrator shall designate, and make available to the task force, a location
			 at a facility under the control of the Administrator for use by the task force
			 for its meetings.
				(4)MinutesNot
			 later than 90 days after each meeting, the task force shall publish the minutes
			 of the meeting and shall submit to Administrator any findings or
			 recommendations approved at the meeting. Not later than 60 days after receiving
			 such a submission from the task force, the Administrator shall submit those
			 findings, together with any comments the Administrator considers appropriate,
			 to the Committee on Small Business of the House of Representatives and the
			 Committee on Small Business and Entrepreneurship of the Senate.
				(i)Personnel
			 matters
				(1)Compensation of
			 membersEach member of the task force shall serve without
			 pay.
				(2)Detail of SBA
			 employeesThe Administrator may detail, without reimbursement,
			 any of the personnel of the Administration to the task force to assist it in
			 carrying out its duties. Such a detail shall be without interruption or loss of
			 civil status or privilege.
				(3)SBA support of
			 the task forceUpon the request of the task force, the
			 Administrator shall provide to the task force the administrative support
			 services that the Administrator and the Chair jointly determine to be necessary
			 for the task force to carry out its duties.
				(j)Not subject to
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.) does not apply to the task force.
			(k)Startup
			 deadlinesThe appointment of the initial set of members shall be
			 completed not later than 90 days after the date of enactment of this Act, and
			 the first meeting of the task force shall be not later than 180 days after the
			 date of enactment of this Act.
			(l)Termination
				(1)In
			 generalExcept as provided in paragraph (2), the task force shall
			 terminate at the end of fiscal year 2010.
				(2)ExceptionIf,
			 as of the termination date under paragraph (1), the task force has not complied
			 with subsection (h)(4) with respect to 1 or more meetings, then the task force
			 shall continue after the termination date for the sole purpose of achieving
			 compliance with subsection (h)(4) with respect to those meetings.
				(m)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $100,000 for each of fiscal years 2007 through 2010.
			
